United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.B., Appellant
and
DEPARTMENT OF THE AIR FORCE, ROBINS
AIR FORCE BASE, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-2408
Issued: April 7, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 26, 2007 appellant filed a timely appeal from a June 29, 2007 merit
decision of the Office of Workers’ Compensation Programs that denied his claim for a schedule
award. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the schedule
award issue.
ISSUE
The issue is whether appellant met his burden of proof in establishing that he had a
ratable hearing loss entitling him to a schedule award and hearing aids.
FACTUAL HISTORY
On August 17, 2006 appellant, then a 56-year-old aerospace engineering technician, filed
an occupational disease claim stating that he developed mild to moderate high frequency
binaural hearing loss in the performance of duty. He advised that he retired in June 2006 and his
last noise exposure was on July 15, 1986. Appellant explained that his hearing loss was
diagnosed from audiometric testing data collected during his retirement “out processing.” He

and the employing establishment submitted personnel information and audiometric testing results
which established that appellant was employed as an aircraft mechanic from 1978 to 1986 and as
an aerospace engineering technician from 1986 to 2006 and was exposed to noise from various
sources between 1978 and 1986.
On April 16, 2007 the Office referred appellant, along with a statement of accepted facts,
to Dr. Sean B. Peppard, an otolaryngologist, for a second opinion examination to determine
whether appellant had residual hearing loss due to noise exposure during his federal civilian
employment.
In an April 25, 2007 form report, Dr. Peppard noted that a recent hearing examination,
conducted in December 2005, showed that appellant had mild to moderate high frequency
hearing loss. He advised that audiometric testing conducted in 1978, when appellant’s noise
exposure began, was normal. Dr. Peppard concluded that appellant’s mild to moderate high
frequency hearing loss was beyond what might normally be observed in an individual of
appellant’s age. He concluded that the noise to which appellant was exposed while on the job
was sufficient to cause his hearing loss. Dr. Peppard diagnosed high frequency sensorineural
hearing loss and opined that the hearing loss was caused by noise exposure during appellant’s
federal civilian employment. He recommended a hearing aid fitting. An April 25, 2007
audiogram conducted on Dr. Peppard’s behalf showed appellant’s decibel losses at frequencies
of 500, 1,000, 2,000 and 3,000 cycles per second (cps). The audiogram reflected the following
decibel losses: 10, 5, 10 and 15 for the right ear and 10, 5, 15 and 20 for the left ear.
On April 30, 2007 the Office accepted appellant’s claim for binaural hearing loss due to
noise.
On June 21, 2007 appellant claimed a schedule award.
In a June 29, 2007 memorandum, the Office medical adviser reviewed Dr. Peppard’s
otologic examination report. He applied the audiometric calibrations to the hearing loss
computation methods outlined within the American Medical Association, Guides to the
Evaluation of Permanent Impairment, fifth edition (A.M.A., Guides) and determined that
appellant had zero percent monaural hearing loss in the right ear and zero percent monaural
hearing loss in the left ear. The medical adviser concluded that appellant had zero percent
binaural hearing loss and no ratable impairment. He checked a box indicating that hearing aids
were not authorized.
By decision dated June 29, 2007, the Office denied appellant’s request for a schedule
award on the grounds that the medical evidence reflected no ratable hearing impairment. The
Office found that the weight of the medical evidence did not support that appellant would benefit
from hearing aids and denied additional medical benefits.

2

LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act1 and its
implementing regulations2 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss or loss of use of scheduled members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss shall be
determined. For consistent results and to ensure equal justice under the law to all claimants,
good administrative practice necessitates the use of a single set of tables so that there may be
uniform standards applicable to all claimants. The A.M.A., Guides has been adopted by the
implementing regulation as the appropriate standard for evaluating schedule losses.3
The Office evaluates industrial hearing loss in accordance with the standards contained in
the A.M.A., Guides.4 Using the frequencies of 500, 1,000, 2,000 and 3,000 cps, the losses at
each frequency are added up and averaged.5 Then the “fence” of 25 decibels is deducted
because, as the A.M.A., Guides points out, losses below 25 decibels result in no impairment in
the ability to hear everyday speech under everyday conditions.6 The remaining amount is
multiplied by a factor of 1.5 to arrive at the percentage of monaural hearing loss.7 The binaural
loss is determined by calculating the loss in each ear using the formula for monaural loss; the
lesser loss is multiplied by five, then added to the greater loss, and the total is divided by six to
arrive at the amount of the binaural hearing loss.8 The Board has concurred in the Office’s
adoption of this standard for evaluating hearing loss.9
ANALYSIS
The Office medical adviser applied the Office’s standard procedures, detailed above, to
the April 25, 2007 audiogram performed on Dr. Peppard’s behalf. Appellant’s April 25, 2007
audiogram tested decibel losses at the 500, 1,000, 2,000 and 3,000 cps levels and recorded
decibel losses of 10, 5, 10 and 15 respectively for the right ear. The total decibel loss in the right
ear is 40 decibels. When divided by 4, the result is an average hearing loss of 10 decibels. The
average loss of 10 decibels is reduced by the “fence” of 25 decibels to equal zero which when
multiplied by the established factor of 1.5, resulted in zero percent impairment for the right ear.
1

5 U.S.C. § 8107.

2

20 C.F.R. § 10.404 (2002).

3

Id.

4

A.M.A. Guides 250 (5th ed. 2001).

5

Id.

6

Id.

7

Id.

8

Id.

9

Donald E. Stockstad, 53 ECAB 301 (2002), petition for recon. granted (modifying prior decision), Docket No.
01-1570 (issued August 13, 2002).

3

Testing for the left ear at the frequencies of 500, 1,000, 2,000 and 3,000 cps revealed
decibel losses of 10, 5, 15 and 20 decibels respectively, for a total decibel loss of 50 decibels.
When divided by four, the result is an average hearing loss of 12.5 decibels. The average loss of
12.5 decibels is reduced by the “fence” of 25 decibels to equal zero which when multiplied by
the established factor of 1.5, resulted in zero percent impairment for the left ear.
The Board finds that the Office medical adviser applied the proper standards to the
findings stated in Dr. Peppard’s April 25, 2007 report and audiogram. The result is that
appellant does not have a ratable hearing loss for schedule award purposes.
On appeal, appellant disputed the Office’s denial of his request for hearing aids. The
Office’s procedure manual provides that hearing aids will be authorized when hearing loss has
resulted from an accepted injury or disease if the attending physician so recommends.10 The
Board notes that the second opinion physician, Dr. Peppard, recommended that appellant be
fitted for hearing aids. However, the Office medical adviser indicated that hearing aids should
not be authorized. The medical adviser offered no explanation of his disagreement with the
second opinion physician and no reasoning in support of his conclusion that hearing aids should
not be authorized and the Office’s decision denying hearing aids also provided no further
reasoning. The Board finds that the record is unclear on the issue of whether hearing aids should
be authorized.
The Board notes that proceedings under the Act are not adversarial in nature. The Office
shares in the responsibility to develop the evidence and has an obligation to see that justice is
done.11 Accordingly, the Board finds that the case must be remanded to the Office for further
medical development on the question of whether appellant is entitled to hearing aids. Following
this and such other development as is deemed necessary, the Office shall issue an appropriate
merit decision regarding hearing aids should be authorized.
CONCLUSION
The Board finds that appellant does not have a ratable hearing loss for schedule award
purposes. The Board further finds that the case must be remanded to the Office for further
development on the question of whether hearing aids should be authorized.

10

Federal (FECA) Procedure Manual, Part 3 -- Medical, Medical Services and Supplies, Chapter 3.400.3(d)(2)
(October 1995).
11

Lyle Dayberry, 49 ECAB 369, 372 (1998).

4

ORDER
IT IS HEREBY ORDERED THAT the June 29, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed in part and the case is set aside and remanded in
part.
Issued: April 7, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

